Citation Nr: 0923715	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability, claimed as secondary to service connected left 
hip disability.

2.  Entitlement to service connection for right hip 
disability, claimed as secondary to service connected left 
hip disability.

3.  Entitlement to service connection for left knee 
disability, claimed as secondary to service connected left 
hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2005 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for a bilateral foot 
disability, right hip disability and left knee disability.  
After filing his notice of disagreement the Veteran 
relocated.  His statement of the case (SOC) was issued by the 
Portland, Oregon, RO. 

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on June 26, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a total left hip arthroplasty in 
February 2004.  He contends that as a result of the left hip 
replacement, he developed secondary disabilities in his left 
knee, right hip and feet.  

Following a VA examination in December 2004, the diagnoses 
included degenerative joint disease of the left knee, right 
hip and feet, in addition to hallux valgus and bilateral 
second metatarsal capsulitis.  The physician's assistant who 
conducted the examination concluded that he was "unable to 
find a nexus of the service-connected left hip and the claims 
of the right hip, left knee and bilateral feet."  

A VA nurse practitioner, in an April 2005 report, provided an 
opinion that it is more likely than not that the Veteran's 
knee and foot pain has been affected by the degenerative 
joint disease of his left hip.  

A medical opinion that contains only data and conclusions is 
not entitled to any weight.  It is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not 
the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See 
Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 
1, 2008).  The etiology opinions of record do not contain any 
rationale for the conclusions reached.  As such, the Board 
finds that clarification is necessary as to whether there is 
a current disability that is due to or the proximate result 
of the service-connected left hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature and etiology of any 
current foot, right hip and left knee 
disability.   The claims file must be 
reviewed in conjunction with the exam.  
All testing deemed necessary, including 
X-rays must be conducted and the results 
reported in detail.  

For any foot, right hip and left knee 
disability found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it was caused or aggravated by the 
Veteran's service connected left hip 
disability.  If aggravated by the left hip 
disability, what permanent measurable 
increase in pathology is due to the 
service-connected left hip disability?  
The opinion(s) should include a rationale 
and should include consideration of the 
lay statements, the opinion by the nurse 
practitioner and the opinion by the 
physician's assistant.  

2.  Thereafter, readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




